EXHIBIT 99.1 NEWS RELEASE Contact: THOMAS H. POHLMAN FOR IMMEDIATE RELEASE CHIEF EXECUTIVE OFFICER AND PRESIDENT (515) 232-6251 JULY 17, 2015 AMES NATIONAL CORPORATION ANNOUNCES 2 Second Quarter 2015 Results: For the quarter ended June 30, 2015, net income for Ames National Corporation (the Company) totaled $3,365,000 or $0.36 per share, compared to $3,855,000 or $0.41 per share earned in 2014. The lower earnings were primarily related to a provision for loan losses of $922,000 and an other real estate owned impairment write down of $563,000. The increase in the provision for loan losses was due to growth in the loan portfolio. Offsetting these expenses were increases in loan interest income and security gains. As previously announced, the Company’s largest subsidiary bank, First National Bank (FNB), acquired First Bank, West Des Moines, Iowa on August 29, 2014 (the “Acquisition”). The acquired assets totaled approximately $89 million. Loan growth in the West Des Moines market has exceeded expectations since the Acquisition. The impact of the Acquisition on the Company’s net income was not significant for the quarter but in line with expectations. Second quarter net interest income totaled $9,787,000, an increase of $808,000, or 9%, compared to the same quarter a year ago, due primarily to growth in the real estate loan portfolios. Loan growth was attributable to the Acquisition and favorable economic conditions in our markets. Excluding the Acquisition, the loan portfolio grew over 13% from a year ago. The Company’s net interest margin was 3.32% for the quarter ended June 30, 2015 as compared to 3.30% for the quarter ended June 30, 2014. A provision for loan losses of $922,000 was recognized in the second quarter of 2015 as compared to $36,000 in the second quarter of 2014. Net loan recoveries were $24,000 for the quarter ended June 30, 2015 compared to net loan charge-offs of $87,000 for the quarter ended June 30, 2014. The growth in the loan portfolio was a primary factor in the increase in the provision for loan losses. Asset quality indicators for the Company, including impaired and past due loans, remain at favorable levels, including those problem assets obtained in the Acquisition. Payment performance on the Acquisition’s loan portfolio has exceeded management expectations through June 30, 2015. Noninterest income for the second quarter of 2015 totaled $2,407,000 as compared to $1,734,000 for the same period in 2014. The increase in noninterest income is primarily due to security gains in 2015, with no corresponding gain in 2014. Exclusive of realized securities gains, noninterest income increased 10% in the second quarter of 2015 compared to the same period in 2014, primarily due to increased gain on sale of loans held for sale and higher merchant and card fees. The increase in merchant and card fees was primarily due to the Acquisition. Noninterest expense for the second quarter of 2015 totaled $6,692,000 compared to $5,409,000 recorded in 2014, an increase of 24%, which was significantly impacted by the Acquisition. The increase in noninterest expense was primarily due to increases in salaries and benefits, other real estate owned expenses, data processing and occupancy expenses. The increase in salaries and benefits, data processing and occupancy expenses was mainly the result of additional expenses attributed to the Acquisition. The increase in other real estate owned expenses was due primarily to the impairment write down previously mentioned. The efficiency ratio for the second quarter of 2015 was 54.88%, compared to 50.49% in 2014. Six Months 2015 Results: For the six months ended June 30, 2015, net income for Ames National Corporation (the Company) totaled $7,000,000 or $0.75 per share, compared to $8,381,000 or $0.90 per share earned in 2014. The lower earnings were primarily related to the gain on the sale of premises and equipment in 2014 of $1,242,000 with no corresponding gain recorded in 2015; as well as a higher provision for loan losses, increased noninterest expense associated with the Acquisition and other real estate owned impairments in 2015. Net interest income for the six months ended June 30, 2015 totaled $19,233,000, an increase of $1,520,000, or 9%, compared to the same period a year ago, due primarily to growth in the real estate loan portfolio. The Company’s net interest margin was 3.30% for the six months ended June 30, 2015 as compared to 3.27% for the six months ended June 30, 2014. A provision for loan losses of $999,000 was recognized in the six months ended June 30, 2015 as compared to $75,000 in the same period a year ago. Net loan recoveries were $34,000 for the six months ended June 30, 2015 compared to net loan charge-offs of $130,000 for the six months ended June 30, 2014. Noninterest income for the six months ended June 30, 2015 totaled $4,173,000 as compared to $4,680,000 for the same period in 2014. The decrease in noninterest income is primarily due to a gain on the sale of premises and equipment in 2014, with no corresponding gain in 2015. Exclusive of realized securities gains and gain on sale of premises and equipment, noninterest income increased 11% in the six months ended June 30, 2015 compared to the same period in 2014, primarily due to increased gain on sale of loans held for sale and higher merchant and card fees. Noninterest expense for the six months ended June 30, 2015 totaled $12,831,000 compared to $10,738,000 recorded in 2014, an increase of 19%, which was significantly impacted by the Acquisition. The increase in noninterest expense was primarily due to increases in salaries and benefits and other real estate owned expenses. The increase in salaries and benefits was mainly the result of additional payroll costs attributed to the Acquisition. The increase in other real estate owned expenses was due primarily to the impairment write down. The efficiency ratio for the six months ended June 30, 2015 was 54.82%, compared to 47.95% in 2014. Balance Sheet Review: As of June 30, 2015, total assets were $1,322,119,000, a $86,415,000 increase compared to June 30, 2014. The increase in assets was due primarily to a higher volume of loans, as previously discussed, offset in part by a decrease in securities available-for-sale. Securities available-for-sale as of June 30, 2015 declined to $546,633,000 from $599,239,000 as of June 30, 2014. The decrease in securities available-for-sale is primarily due to the sale or pay downs of U.S. government mortgage-backed bonds and matured or called state and political subdivision bonds. These bond proceeds were largely utilized to fund loan demand. Net loans as of June 30, 2015 increased 23% to $677,580,000 as compared to $549,980,000 as of June 30, 2014. The growth was primarily due to the Acquisition and favorable lending environments in most of the affiliate bank communities. This growth is primarily reflected in all categories of loans, with the primary increases in the commercial real estate and construction real estate portfolios. Asset quality remained favorable as impaired loans, net of specific reserves, totaled $1,697,000, or 0.25% of gross loans as of June 30, 2015, compared to $967,000, or .17% of gross loans as of June 30, 2014. The allowance for loan losses on June 30, 2015 totaled $9,872,000, or 1.44% of gross loans, compared to $8,517,000 or 1.52% of gross loans as of June 30, 2014. The increase in the allowance for loan losses can be primarily attributed to loan growth. Other real estate owned was $4,588,000 and $8,929,000 as of June 30, 2015 and 2014, respectively. The decrease in the other real estate owned was due to the sale of properties and impairment write downs. Due to potential changes in the real estate markets, it is at least reasonably possible that management’s assessments of fair value will change in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. Deposits totaled $1,079,378,000 on June 30, 2015, a 10% increase from the $982,570,000 recorded at June 30, 2014. The increase in deposits was primarily due to the Acquisition. Securities sold under agreements to repurchase totaled $43,478,000 on June 30, 2015, a 29% decrease from the $61,152,000 recorded at June 30, 2014. The decrease was primarily the result of the withdrawal of a portion of one customer’s securities sold under agreements to repurchase balances. The Company’s stockholders’ equity represented 11.84% of total assets as of June 30, 2015 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations. Total stockholders’ equity was $156,569,000 as of June 30, 2015, and $152,325,000 as of June 30, 2014. The increase in stockholders’ equity was primarily the result of net income, offset by lower fair value on the securities available-for-sale which is reflected as a decrease in accumulated other comprehensive income and dividends. Shareholder Information: Return on average assets was 1.01% for the quarter ended June 30, 2015, compared to 1.23% for the same period in 2014. Return on average equity was 8.48% for the quarter ended June 30, 2015, compared to the 10.27% in 2014. Return on average assets was 1.05% for the six months ended June 30, 2015, compared to 1.34% for the same period in 2014. Return on average equity was 8.86% for the six months ended June 30, 2015, compared to the 11.33% in 2014. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $25.10 on June 30, 2015. During the second quarter of 2015, the price ranged from $23.51 to $26.43. On May 13, 2015, the Company declared a quarterly cash dividend on common stock, payable on August 17, 2015 to stockholders of record as of August 3, 2015, equal to $0.20 per share. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Reliance State Bank, Story City; and United Bank & Trust, Marshalltown. The Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2015 and 2014 (unaudited) ASSETS Cash and due from banks $ 26,310,646 $ 23,718,424 Interest bearing deposits in financial institutions 29,685,112 26,426,762 Securities available-for-sale 546,632,788 599,239,228 Loans receivable, net 677,579,651 549,980,394 Loans held for sale 465,000 697,145 Bank premises and equipment, net 16,373,694 11,104,529 Accrued income receivable 7,435,248 7,186,788 Other real estate owned 4,587,683 8,928,652 Deferred income taxes 3,171,778 1,325,200 Core deposit intangible, net 1,507,233 902,816 Goodwill 6,732,216 5,600,749 Other assets 1,637,644 593,219 Total assets $ 1,322,118,693 $ 1,235,703,906 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 195,469,480 $ 167,184,250 NOW accounts 298,586,336 280,415,844 Savings and money market 357,110,905 301,022,762 Time, $250,000 and over 33,950,601 36,686,658 Other time 194,261,076 197,260,885 Total deposits 1,079,378,398 982,570,399 Securities sold under agreements to repurchase 43,478,402 61,151,643 Federal Home Loan Bank (FHLB) advances and other borrowings 36,968,367 34,504,421 Dividend payable 1,862,183 1,675,964 Accrued expenses and other liabilities 3,862,105 3,476,535 Total liabilities 1,165,549,455 1,083,378,962 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued 9,310,913 shares as of June 30, 2015 and 9,432,915 shares as of June 30, 2014; outstanding 9,310,913 shares as of June 30, 2015 and 2014 18,621,826 18,865,830 Additional paid-in capital 20,878,728 22,651,222 Retained earnings 113,977,220 107,183,584 Accumulated other comprehensive income-net unrealized income on securities available-for-sale 3,091,464 5,640,806 Treasury stock, at cost; 122,002 shares as of June 30, 2014 - ) Total stockholders' equity 156,569,238 152,324,944 Total liabilities and stockholders' equity $ 1,322,118,693 $ 1,235,703,906 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Loans $ 7,712,057 $ 6,576,580 $ 15,111,747 $ 12,986,011 Securities Taxable 1,566,298 1,851,296 3,132,696 3,614,899 Tax-exempt 1,479,726 1,645,094 2,966,086 3,319,202 Interest bearing deposits and federal funds sold 100,669 72,937 194,047 146,076 Total interest income 10,858,750 10,145,907 21,404,576 20,066,188 Interest expense: Deposits 768,650 862,691 1,531,046 1,754,701 Other borrowed funds 302,611 303,861 640,774 598,347 Total interest expense 1,071,261 1,166,552 2,171,820 2,353,048 Net interest income 9,787,489 8,979,355 19,232,756 17,713,140 Provision for loan losses 921,513 35,644 998,813 74,875 Net interest income after provision for loan losses 8,865,976 8,943,711 18,233,943 17,638,265 Noninterest income: Wealth Management Income 681,347 724,376 1,369,257 1,421,195 Service fees 444,798 410,795 839,357 768,274 Securities gains, net 492,355 - 497,304 135,081 Gain on sale of loans held for sale 285,312 150,526 499,298 249,179 Merchant and card fees 351,879 290,250 666,473 549,639 Gain (loss) on sale of premises and equipment, net - ) ) 1,242,209 Other noninterest income 151,296 172,740 302,649 314,179 Total noninterest income 2,406,987 1,733,972 4,173,206 4,679,756 Noninterest expense: Salaries and employee benefits 3,810,977 3,430,736 7,535,911 6,722,188 Data processing 704,596 595,570 1,369,131 1,166,920 Occupancy expenses, net 467,509 349,588 993,596 818,808 FDIC insurance assessments 167,274 163,352 350,270 325,696 Professional fees 312,732 348,441 605,170 630,888 Business development 232,088 215,616 464,932 423,477 Other real estate owned expense, net 562,147 19,006 710,210 19,710 Core deposit intangible amortization 109,375 61,000 222,998 126,748 Other operating expenses, net 325,454 225,798 578,791 503,774 Total noninterest expense 6,692,152 5,409,107 12,831,009 10,738,209 Income before income taxes 4,580,811 5,268,576 9,576,140 11,579,812 Income tax expense 1,216,001 1,413,653 2,576,401 3,198,798 Net income $ 3,364,810 $ 3,854,923 $ 6,999,739 $ 8,381,014 Basic and diluted earnings per share $ 0.36 $ 0.41 $ 0.75 $ 0.90 Declared dividends per share $ 0.20 $ 0.18 $ 0.40 $ 0.36
